Detailed Action
           Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.
Claims 1-24 are rejected.
This Action is Non-Final.
                                     Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (US Patent Application Pub. No: 20180165199 A1) in view of Lin (US Patent Application Pub. No: 20120311214 A1).

           As per claim 1, Brandt teaches a device, comprising: 
        a routing circuit configured to receive requests [Fig.12; paragraph 0139,…, allocator circuit 1240 may also receive one or more requests (e.g., requests 1240A and 1240B) to use a resource.]; 
         5a plurality of first round-robin arbitration circuits [The arbitration circuit may include a first round-robin circuit and a second round-robin circuit], wherein there are as many first round-robin arbitration circuits as there are possible priority levels for the received requests [Paragraphs 0174;0180, The arbitration circuit may include a first round-robin circuit and a second round-robin circuit.  The first round-robin circuit may be to implement a simple round-robin thread switching scheme. The second round-robin circuit may be to implement a dynamically modified round-robin thread switching scheme.]; and 
         wherein the routing circuit is configured to transmit each received request to a number of first round-robin arbitration circuits [Fig.12; paragraph 0139,…, allocator circuit 1240 may also receive one or more requests (e.g., requests 1240A and 1240B) to use a resource.], said number determined according to the priority level 10of said each request being transmitted [paragraphs 0174;0178;0180, Software-controllable round-robin circuit 1740 may include circuitry, structures, and/or hardware to perform a modified round-robin scheme to select a thread based on a priority provided by software  
         Brandt discloses determined according to the priority level but does not explicitly discloses a number of first round-robin arbitration circuits, determined according to the priority level 10of said each request being transmitted. 
         Lin discloses a number of first round-robin arbitration circuits, determined according to the priority level 10of said each request being transmitted [paragraphs 0008-0009, Please refer to FIG. 2 which illustrates the arbitration circuit 10 processing requests from data processing devices sequentially by the round-robin method in order to decide the highest priority.].   
         It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Lin’s method for arbitrating requests from data processing devices for providing access to shared resources in a computer system into Brandt’s processor architectures for the benefit of enabling the set of AND operations to be performed on the bits of the first and second data streams in parallel to generate the set of bits of the third data stream, thus arbitrating the requests from the data processing devices to provide access to shared resource with improved efficiency and within a short period of time (Lin,[0103]) to obtain the invention as specified in claim 1.

         As per claim 2, Brandt and Lin teach all the limitations of claim 1 above, where Brandt and Lin teach, a device, wherein the number of first round-robin arbitration circuits to which the routing circuit transmits the request increases [Lin, paragraphs 0008-0009; 0011;  …, an arbitration circuit capable of arbitrating requests from a  [Brandt, paragraphs 0174;0178;0180, Software-controllable round-robin circuit 1740 may include circuitry, structures, and/or hardware to perform a modified round-robin scheme to select a thread based on a priority provided by software (e.g., and operating system or virtual machine monitor), which may have more information about desired system behavior than is otherwise available to software.].  

         As per claim 3, Brandt and Lin teach all the limitations of claim 1 above, where Brandt and Lin teach, a device, wherein, for each request, the priority level of the request is represented by an integer in the range from 1 to a number of possible priority levels for the requests [Lin, paragraphs 0008-0009; 0011;  …, an arbitration circuit capable of arbitrating requests from a plurality of data processing devices for access to a shared resource, so as to increase the speed of arbitration.], a value of said integer being higher as the priority of the request is higher [Brandt, paragraphs 0174;0178;0180, Software-controllable round-robin circuit 1740 may include circuitry, structures, and/or hardware to perform a modified round-robin scheme to select a thread based on a priority provided by software (e.g., and operating system or virtual machine monitor), which may have more information about desired system behavior than is otherwise available to software.].  

As per claim 4, Brandt and Lin teach all the limitations of claim 3 above, where Brandt and Lin teach, a device, wherein transmission by said routing circuit of the request is made to said number of first round-robin arbitration circuits [Lin, paragraphs 0008-0009; 0011; …, an arbitration circuit capable of arbitrating requests from a plurality of data processing devices for access to a shared resource, so as to increase the speed of arbitration.], which is equal to the integer representative of the priority level of the request [Brandt, paragraphs 0174;0178;0180, Software-controllable round-robin circuit 1740 may include circuitry, structures, and/or hardware to perform a modified round-robin scheme to select a thread based on a priority provided by software (e.g., and operating system or virtual machine monitor), which may have more information about desired system behavior than is otherwise available to software.].  

          As per claim 5, Brandt and Lin teach all the limitations of claim 1 above, where Brandt and Lin teach, a device, wherein said routing circuit is further configured to randomly select, for each request, the first round-robin arbitration circuits of said plurality of first round-robin arbitration circuits [Lin, paragraphs 0008-0009; 0011; …, an arbitration circuit capable of arbitrating requests from a plurality of data processing devices for access to a shared resource, so as to increase the speed of arbitration.], to which the routing circuit transmits the request [Brandt, paragraphs 0174;0178;0180, Software-controllable round-robin circuit 1740 may include circuitry, structures, and/or hardware to perform a modified round-robin scheme to select a thread based on a priority provided by software (e.g., and operating system or virtual machine monitor), 

         As per claim 6, Brandt and Lin teach all the limitations of claim 1 above, where Brandt and Lin teach, a device, wherein each first round-robin arbitration circuit is associated with a respective priority level among the possible priority levels [Brandt, Paragraphs 0174;0180, The arbitration circuit may include a first round-robin circuit and a second round-robin circuit.  The first round-robin circuit may be to implement a simple round-robin thread switching scheme. The second round-robin circuit may be to implement a dynamically modified round-robin thread switching scheme.], and wherein transmission by the routing circuit comprises transmitting to the first round-robin arbitration circuit the request if the priority level of the request is greater than or equal to the priority level associated with the first round-robin arbitration circuit [Lin, paragraphs 0008-0009; 0011; …, an arbitration circuit capable of arbitrating requests from a plurality of data processing devices for access to a shared resource, so as to increase the speed of arbitration.]. 

          As per claim 7, Brandt and Lin teach all the limitations of claim 1 above, where Brandt and Lin teach, a device, further comprising a second round-robin arbitration circuit having inputs respectively connected [Brandt, Paragraphs 0174;0180, The arbitration circuit may include a first round-robin circuit and a second round-robin circuit.  The first round-robin circuit may be to implement a simple round-robin thread switching scheme. The second round-robin circuit may be to implement a dynamically modified Lin, paragraphs 0008-0009; 0011; …, an arbitration circuit capable of arbitrating requests from a plurality of data processing devices for access to a shared resource, so as to increase the speed of arbitration.].  

         As per claim 8, Brandt and Lin teach all the limitations of claim 7 above, where Brandt and Lin teach, a device, further comprising: a third round-robin arbitration circuit [Brandt, Paragraphs 0174;0180, The arbitration circuit may include a first round-robin circuit and a second round-robin circuit.  The first round-robin circuit may be to implement a simple round-robin thread switching scheme. The second round-robin circuit may be to implement a dynamically modified round-robin thread switching scheme.]; 
         a fourth fixed priority arbitration circuit having a first input connected to an output of the second round-robin arbitration circuit and having a second input connected to an output of the third round-robin arbitration circuit [Brandt, Paragraphs 0174;0180, The arbitration circuit may include a first round-robin circuit and a second round-robin circuit.  The first round-robin circuit may be to implement a simple round-robin thread switching scheme. The second round-robin circuit may be to implement a dynamically modified round-robin thread switching scheme.]; and  
          20an input circuit configured to receive the requests, wherein each request further has a type selected among a first type and a second type, and transmit requests of the first type to the routing circuit and requests of the second type to said third round-robin arbitration circuit [Lin, paragraphs 0008-0009; 0011; …, an arbitration circuit capable of 

           As per claim 9, Brandt and Lin teach all the limitations of claim 8 above, where Brandt and Lin teach, a device, wherein the fourth fixed priority arbitration circuit is configured to select [Lin, paragraphs 0008-0009; 0011; …, an arbitration circuit capable of arbitrating requests from a plurality of data processing devices for access to a shared resource, so as to increase the speed of arbitration.], when requests are present on each of the first and second inputs of the fourth fixed priority arbitration circuit, the request present on its second input [Brandt, Paragraphs 0174;0180, The arbitration circuit may include a first round-robin circuit and a second round-robin circuit.  The first round-robin circuit may be to implement a simple round-robin thread switching scheme. The second round-robin circuit may be to implement a dynamically modified round-robin thread switching scheme.].  

         As per claim 10, Brandt and Lin teach all the limitations of claim 8 above, where Brandt teaches, a device, wherein the number of possible priority levels for requests of the first type is different from the number of possible priority levels for requests of the second type [Brandt, Paragraphs 0174; 0180, The arbitration circuit may include a first round-robin circuit and a second round-robin circuit.  The first round-robin circuit may be to implement a simple round-robin thread switching scheme. The second round-robin circuit may be to implement a dynamically modified round-robin thread switching scheme.].  

         As per claim 11, Brandt and Lin teach all the limitations of claim 8 above, where Lin teaches, a device, wherein requests of the first type do not require a real- 10time processing, wherein requests of the second type require a real-time processing [Lin, paragraphs 0008-0009; 0011; 0086,…, the arbitration time of the arbitration circuit 70 could be reduced comparatively, and the efficiency of arbitration circuit 70 for arbitrating the requests could be improved relatively.].  

         As per claim 12, Brandt and Lin teach all the limitations of claim 8 above, where Brandt teaches, a device, wherein the device is implemented by one of a microcontroller, a microprocessor, or a direct memory access circuit [Brandt, paragraphs 0174; 0180; 0413, …,a set or one or more coprocessors 5220 which may include integrated graphics logic, an image processor, an audio processor, and a video processor, general-purpose processors,…, a direct memory access (DMA) unit 5232,… ].  


As per claims 13-22, claims 13-22 are rejected in accordance to the same rational and reasoning as the above claims 1- 12 above, wherein claims 13-22 the system claims for the device of claims 1- 12.





                                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/GETENTE A YIMER/Primary Examiner, Art Unit 2181